Citation Nr: 1436858	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-05 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the cervical segment of the spine.

2.  Entitlement to service connection for a left shoulder injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active military duty from November 1988 to April 1992.  He also served on active duty with the Army National Guard from March 2003 to March 2004. 

This appeal to the Board of Veterans' Appeals, hereinafter the Board, is from a September 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

As support for his claim, the Veteran testified at a hearing at the RO in June 2009 before the undersigned, also commonly referred to as a Travel Board hearing.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2009). 

Subsequently, in February 2010, the Board issued a Decision/Remand.  In that action, the Board denied the appellant's claim for entitlement to service connection for a lower back disability and remanded the two remaining issues to the RO via the Appeals Management Center (AMC), in Washington, DC.  The claim has since been returned to the Board for review.  


FINDINGS OF FACT

Because the February 2014 award of service connection for cervical degenerative disc disease with associated left shoulder pain represents a full grant of the benefit sought on appeal with respect to the Veteran's claim of service connection for a left shoulder disability and a disability of the cervical segment of the spine, there remains no case or controversy with respect to those claims. 


CONCLUSION OF LAW

The appeal seeking service connection for a disability of the cervical segment of the spine and the left shoulder must be dismissed as moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Given the disposition herein, the Board finds that any notice defect or assistance omission in this matter is harmless. 

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

The Veteran originally filed a claim of service connection for disabilities of the neck and left shoulder in February 2007.  Service connection was denied and the Veteran perfected an appeal to the Board.  While the appeal was pending, the Veteran underwent Line of Duty, Medical Review Board, and Physical Evaluation Board (PEB) investigations.  It was determined that the Veteran was discharged from service due to his disabilities, including disabilities of the neck and left shoulder.  These disabilities were determined to be the result of a Line of Duty injury during a period of active duty or active duty for training (ACDUTRA). 

As a result of the PEB, the Veteran filed a VA/DOD Joint Disability Evaluation Board Claim for these two disabilities.  This claim was developed separately from the previously filed claim and was handled by the Seattle Regional Office. 

In February 2014, a rating decision granted service connection for the disabilities now on appeal.  The left shoulder disability previously claimed as a separate and distinct disorder was contemplated and included as a manifestation of the neck disorder in the February 2014 rating decision.  A rating decision code sheet contained in Virtual VA notes the disabilities that have been found to be service connected, included the two reported on the front page of this action, and show a disability evaluation.  As the rating decision code sheet is controlling, there is no dispute - the Veteran is shown to have established service connection.  As such, with regard to the claim filed in February 2007 and the subsequent appeal perfected after the issuance of the rating action of September 2007, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question remaining, the appeal as to the claim for service connection for a disability of the cervical segment of the spine and a left shoulder disability must be dismissed.  


ORDER

The appeal regarding the issues of service connection for a disability of the cervical segment of the spine and the left shoulder are dismissed as moot.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


